Citation Nr: 1740052	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-32 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, Georgia


THE ISSUE

Entitlement to a VA clothing allowance.


REPRESENTATION

Veteran is represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from January 1989 to June 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of a Department of Veterans Affairs (VA) Medical Center.

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in February 2017.  However, the Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran subsequently canceled his hearing.  Therefore, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board notes that in his August 2013 notice of disagreement (NOD), the Veteran indicated that he also disagreed with a 2012 decision denying entitlement to a clothing allowance.  However, the record does not show that the Veteran perfected an appeal of a 2012 decision denying entitlement to a clothing allowance.  Therefore, the only issue currently before the Board is the Veteran's appeal of the June 2013 decision denying entitlement to a clothing allowance. 


FINDING OF FACT

The probative evidence of record does not demonstrate that because of a service-connected disability or disabilities, the Veteran wears or uses a prosthetic or orthopedic appliance which tends to wear or tear clothing, or that the creams and ointments prescribed to a treat service-connected skin condition cause irreparable damage to the Veteran's outergarments.  


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance have not been met. 38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. § 3.810 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A veteran is entitled to an annual clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or uses medication prescribed by a physician for a skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(1)(ii).

In his June 2013 application, the Veteran indicated that he was seeking a clothing allowance due to his use of creams and ointments, a knee brace, and a continuous positive airway pressure (CPAP) machine.  However, on his September 2013 substantive appeal, the Veteran indicated that he was not seeking a clothing allowance due to his use of a knee brace, but he was for his use of creams and ointments.  

The record shows that the Veteran has been prescribed Triamcinolone Acetonide cream (.1 percent) and Clobetasol Propionate cream (.05 percent) to treat his service-connected eczema and Capsaicin cream (.25 percent) to treat pain from various service-connected orthopedic disabilities.  The Veteran has asserted that these creams ruin his clothing.  

In June 2013 and September 2013, the Veteran's claim for an annual clothing allowance was reviewed by designees of the Under Secretary for Health, in this case, a VA Chief of Prosthetics and a VA Prosthetics Representative.  Following their review, they concluded that none of the Veteran's prescribed ointments contained any ingredients known to stain or cause irreparable damage to outergarments.

Although the Veteran has generally claimed that his prescribed creams and ointments ruin his clothing, he has not submitted any evidence to support his claim or even described the nature of the damage done to his clothing. See Skoczen v. Shineski, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (38 U.S.C.A. § 5107(a) "obligates the claimant to provide some evidentiary basis for his or her benefits claim").  The Board finds the determinations of the VA Chief of Prosthetics and a VA Prosthetics Representative, which are based on reviews of the ingredients contained in the Veteran's prescribed ointments, to be significantly more probative than the Veteran's unsupported assertions made to VA for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony    simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

To the extent that the Veteran is claiming a clothing allowance due to his use of a CPAP machine, the Board finds that such is not warranted.  The Veteran's CPAP machine was prescribed to treat his service-connected sleep apnea, and therefore, does not appear to fall within the definition of a prosthetic or orthopedic appliance.  See DORLAND's ILLUSTRATED MEDICAL DICTIONARY 1530, 1338 (32nd ed. 2012) (defining "prosthetic" as pertaining to the use or application of an artificial substitute for a missing body part, and defining "orthopedic" as pertaining to the correction of deformities of the musculoskeletal system).  Moreover, there is no evidence of record to support a finding that the Veteran's CPAP machine tends to wear or tear his clothing.

Based on the foregoing, the Board finds that the preponderance of the probative evidence is against the Veteran's claim for a clothing allowance.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56  


ORDER

A VA clothing allowance is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
 


Department of Veterans Affairs


